1
     James K. Schultz, Esq. (SBN 309945)
     Brittany L. Shaw, Esq. (SBN 331773)
2    Debbie P. Kirkpatrick, Esq. (SBN 207112)
3    SESSIONS, ISRAEL & SHARTLE, L.L.P.
     1545 Hotel Circle South, Suite 150
4
     San Diego, CA 92108-3426
5    Tel: 619/758-1891
6
     Fax: 877/334-0661
     jschultz@sessions.legal
7    bshaw@sessions.legal
8    dkirkpatrick@sessions.legal
9
     Attorneys for R.M. Galicia, Inc. dba Progressive Management Systems
10
                          UNITED STATES DISTRICT COURT
11

12                     SOUTHERN DISTRICT OF CALIFORNIA
13
     HECTOR FERNANDEZ, individually          ) Case No. 3:21-cv-00841 BEN RBB
14
     and on behalf of all others similarly   )
15   situated,                               ) ANSWER TO COMPLAINT
                                             )
16
                       Plaintiff,            )
17                                           )
18
           vs.                               )
                                             )
19   PROGRESSIVE MANAGEMENT                  )
20   SYSTEMS, and EMERGENCY AND              )
     ACUTE CARE MEDICAL CORP.                )
21
                                             )
22                     Defendants.           )
23
                                             )
                                             )
24                                           )
25

26

27

28

                                      Answer to Complaint

                                              1
1
            Defendant R.M. Galicia, Inc. dba Progressive Management Systems
2    (“PMS”), for itself alone, responds to the Complaint filed by Hector Fernandez
3
     (“Complaint”), as follows:
4

5                                           INTRODUCTION
6
           1.     PMS admits plaintiff brings this lawsuit under the Fair Debt Collection
7

8    Practices Act, the Rosenthal Fair Debt Collection Practices Act, the California
9
     Unfair Competition Law, and Consumer Legal Remedies Act, but denies any
10
     violation, liability or wrongdoing under the law. Except as specifically admitted,
11

12   PMS denies the allegations in ¶ 1.
13
           2.     PMS denies the allegations in ¶ 2.
14

15         3.     PMS denies the allegations in ¶ 3.
16
           4.     PMS denies the allegations in ¶ 4.
17

18
                                       JURISDICTION

19         5.     PMS denies the allegations in ¶ 5 as calling for a legal conclusion.
20
           6.     PMS denies the allegations in ¶ 6 as calling for a legal conclusion.
21

22                                            PARTIES
23
           7.     PMS denies the allegations in ¶ 7 for lack of knowledge or information
24

25   sufficient to form a belief therein.
26

27

28

                                            Answer to Complaint

                                                    2
1
            8.    PMS admits it has an office in California and part of its business is the
2    collection of debts. Except as specifically admitted, PMS denies the allegations in
3
     ¶ 8.
4

5           9.    The allegations in ¶ 9 are not directed at PMS. To the extent a response
6
     is required, PMS denies the allegations in ¶ 9 for lack of knowledge or information
7

8    sufficient to form a belief therein.
9
                                 FACTUAL ALLEGATIONS
10
            10.   PMS denies the in ¶ 10 for lack of knowledge or information sufficient
11

12   to form a belief therein.
13
            11.   PMS denies the in ¶ 11 for lack of knowledge or information sufficient
14

15   to form a belief therein.
16
            12.   PMS denies the in ¶ 12 for lack of knowledge or information sufficient
17

18
     to form a belief therein.

19          13.   PMS denies the in ¶ 13 for lack of knowledge or information sufficient
20
     to form a belief therein.
21

22          14.   PMS denies the in ¶ 14 for lack of knowledge or information sufficient
23
     to form a belief therein.
24

25          15.   PMS denies the allegations in ¶ 15.
26
            16.   PMS denies the allegations in ¶ 16.
27

28

                                            Answer to Complaint

                                                    3
1
           17.    PMS admits it sent a letter to plaintiff, the letter being the best evidence
2    of its content. To the extent the allegations in ¶ 17 state otherwise, they are denied.
3
           18.    PMS admits it sent a letter to plaintiff, the letter being the best evidence
4

5    of its content. To the extent the allegations in ¶ 18 state otherwise, they are denied.
6
           19.    PMS denies the allegations in ¶ 19.
7

8          20.    PMS admits it received correspondence from plaintiff, the
9
     correspondence being the best evidence of its content. To the extent the allegations
10
     in ¶ 20 state otherwise, they are denied.
11

12         21.    PMS admits it sent a letter to plaintiff, the letter being the best evidence
13
     of its content. To the extent the allegations in ¶ 18 state otherwise, they are denied.
14

15         22.    PMS denies the allegations in ¶ 22.
16
           23.    PMS denies the allegations in ¶ 23.
17

18
           24.    The allegations in ¶ 24 are not directed at PMS. To the extent a

19   response is required, PMS denies the allegations in ¶ 24.
20
           25.    PMS denies the allegations in ¶ 25.
21

22         26.    PMS denies the allegations in ¶ 23.
23
           27.    PMS denies the allegations in ¶ 27.
24

25         28.    PMS denies the allegations in ¶ 28.
26
           29.    PMS denies the allegations in ¶ 29.
27

28

                                         Answer to Complaint

                                                 4
1
           30.    PMS denies the allegations in ¶ 30.
2          31.    PMS denies the allegations in ¶ 31.
3
           32.    PMS denies the allegations in ¶ 32.
4

5          33.    PMS denies the allegations in ¶ 33.
6
           34.    PMS denies the allegations in ¶ 34 as calling for a legal conclusion.
7

8          35.    PMS denies the allegations in ¶ 35 as calling for a legal conclusion.
9
           36.    PMS denies the allegations in ¶ 36 as calling for a legal conclusion.
10
           37.    PMS denies the allegations in ¶ 37 as calling for a legal conclusion.
11

12         38.    PMS denies the allegations in ¶ 38.
13
           39.    PMS denies the allegations in ¶ 39.
14

15         40.    PMS denies the allegations in ¶ 40.
16
           41.    PMS denies the allegations in ¶ 41.
17

18
           42.    PMS denies the allegations in ¶ 42.

19                               CLASS ALLEGATIONS
20
           43.    PMS admits Plaintiff purports to bring this action as a class action, but
21

22   denies plaintiff can meet the requirements set forth in Fed. R. Civ. P. 23. Except as
23
     specifically admitted, PMS denies the allegations in ¶ 43.
24

25         44.    PMS denies the allegations in ¶ 44.
26
           45.    PMS denies the allegations in ¶ 45.
27

28

                                        Answer to Complaint

                                                5
1
            46.       PMS denies the allegations in ¶ 46.
2           47.       PMS denies the allegations in ¶ 47.
3
            48.       PMS denies the allegations in ¶ 48.
4

5           49.       PMS denies the allegations in ¶ 49.
6
                                       COUNT I
7                               (Against Defendant PMS)
8                       FAIR DEBT COLLECTION PRACTICES ACT
                                      15 U.S.C. § 1692e
9

10          50.       PMS incorporates its responses in the above paragraphs as through set
11
     forth in full.
12

13          51.       PMS denies the allegations in ¶ 51.
14
            52.       PMS denies the allegations in ¶ 52 as calling for a legal conclusion.
15
            53.       The FDCPA speaks for itself and is the best evidence of its content. To
16

17   the extent the allegations in ¶ 53 state otherwise, they are denied.
18
            54.       The FDCPA speaks for itself and is the best evidence of its content. To
19

20   the extent the allegations in ¶ 54 state otherwise, they are denied.
21
            55.       PMS denies the allegations in ¶ 55.
22

23
            56.       PMS denies the allegations in ¶ 56.

24          57.       PMS denies the allegations in ¶ 57.
25
            58.       PMS denies the allegations in ¶ 58.
26

27                                           COUNT II
28

                                            Answer to Complaint

                                                    6
1
                                (Against Defendant PMS)
                        FAIR DEBT COLLECTION PRACTICES ACT
2                                      15 U.S.C. § 1692f
3
            59.       PMS incorporates its responses in the above paragraphs as through set
4

5    forth in full.
6
            60.       PMS denies the allegations in ¶ 60.
7

8           61.       The FDCPA speaks for itself and is the best evidence of its content. To
9
     the extent the allegations in ¶ 61 state otherwise, they are denied.
10
            62.       PMS denies the allegations in ¶ 62.
11

12          63.       PMS denies the allegations in ¶ 63.
13
            64.       PMS denies the allegations in ¶ 64.
14

15          65.       PMS denies the allegations in ¶ 65.
16
                                 COUNT III
17                       (Against Both Defendants)
18
             ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                          California Civil Code § 1788.17
19

20          66.       PMS incorporates its responses in the above paragraphs as through set
21
     forth in full.
22

23
            67.       PMS denies the allegations in ¶ 67.

24          68.       PMS denies the allegations in ¶ 68 as calling for a legal conclusion.
25
            69.       PMS denies the allegations in ¶ 69 as calling for a legal conclusion.
26

27          70.       PMS denies the allegations in ¶ 70 as calling for a legal conclusion.
28

                                            Answer to Complaint

                                                    7
1
            71.       PMS denies the allegations in ¶ 71.
2           72.       PMS denies the allegations in ¶ 72.
3
            73.       PMS denies the allegations in ¶ 73.
4

5                                          COUNT IV
6
                                   (Against Both Defendants)
                        CALIFORNIA UNFAIR COMPETITION LAW
7                     Section 17200 of the California Business & Professions Code
8
            74.       PMS incorporates its responses in the above paragraphs as through set
9

10   forth in full.
11
            75.       PMS denies the allegations in ¶ 75.
12

13          76.       PMS denies the allegations in ¶ 76.
14
            77.       PMS denies the allegations in ¶ 77.
15
            78.       PMS denies the allegations in ¶ 78.
16

17          79.       PMS denies the allegations in ¶ 79.
18
            80.       PMS denies the allegations in ¶ 80.
19

20          81.       PMS denies the allegations in ¶ 81.
21
                                 (Against Both Defendants)
22                          CONSUMER LEGAL REMEDIES ACT
23
                                CAL. CIV. CODE § 1750 ET SEQ.

24          82.       PMS incorporates its responses in the above paragraphs as through set
25
     forth in full.
26

27          83.       PMS denies the allegations in ¶ 83.
28

                                           Answer to Complaint

                                                   8
1
           84.    PMS denies the allegations in ¶ 84 as calling for a legal conclusion.
2          85.    PMS denies the allegations in ¶ 85.
3
           86.    PMS denies the allegations in ¶ 86 as calling for a legal conclusion.
4

5          87.    PMS denies the allegations in ¶ 87 as calling for a legal conclusion.
6
           88.    PMS denies the allegations in ¶ 88.
7

8          89.    PMS denies the allegations in ¶ 89.
9
           90.    PMS denies the allegations in ¶ 90.
10
           91.    PMS denies the allegations in ¶ 91.
11

12                     AFFIRMATIVE & SEPARATE DEFENSES
13
                            FIRST AFFIRMATIVE DEFENSE
14

15         PMS alleges plaintiff’s Complaint should be dismissed because the various
16
     causes of action fail to state claims upon which relief can be granted.
17

18
                          SECOND AFFIRMATIVE DEFENSE

19         PMS alleges, pursuant to 15 U.S.C. § 1692k(c), to the extent that a violation(s)
20
     is established, any such violation(s) was not intentional and resulted from a bona
21

22   fide error notwithstanding maintenance of procedures reasonably adapted to avoid
23
     any such error.
24

25                         THIRD AFFIRMATIVE DEFENSE
26

27

28

                                        Answer to Complaint

                                                9
1
           Any harm suffered by plaintiff was legally and proximately caused by
2    persons, individuals, corporations, or entities beyond the control or supervision of
3
     PMS, or for whom PMS is not responsible or liable.
4

5                         FOURTH AFFIRMATIVE DEFENSE
6
           To the extent plaintiff suffered any damages, plaintiff failed to mitigate his
7

8    damages or take other reasonable steps to avoid or reduce his damages.
9
                            FIFTH AFFIRMATIVE DEFENSE
10
           PMS denies liability; however, regardless of liability, plaintiff has suffered no
11

12   actual damages as a result of PMS’s purported violations.
13
                            SIXTH AFFIRMATIVE DEFENSE
14

15         One or more claims asserted by Plaintiff are barred by the statute of
16
     limitations, laches, estoppel, waiver and/or unclean hands.
17

18
                          SEVENTH AFFIRMATIVE DEFENSE

19         PMS acted in good faith and its conduct is justified by legitimate business
20
     motives, purposes and reasons.
21

22                         EIGTH AFFIRMATIVE DEFENSE
23
           PMS alleges plaintiff’s claims are prohibited by the terms and conditions of
24

25   plaintiff’s agreement with the original creditor and subject to mandatory arbitration.
26
                         RESERVATION OF RIGHT TO AMEND
27

28

                                        Answer to Complaint

                                                10
1
           PMS is presently unaware whether it may have additional unstated defenses
2    or claims. PMS hereby reserves all rights under the law to assert in the future
3
     additional affirmative defenses and claims as relevant information becomes known
4

5    and/or available.
6
           WHEREFORE, PMS respectfully requests that:
7

8          1.     Plaintiff take nothing by way of her Complaint;
9
           2.     Judgment of dismissal be entered in favor of PMS;
10
           3.     PMS be granted such other and further relief as the Court deems just
11

12                and proper.
13
     Dated: September 15, 2021              SESSIONS, ISRAEL & SHARTLE, L.L.P.
14

15                                          /s/Brittany L. Shaw
                                            Brittany L. Shaw
16
                                            Attorney for Defendant
17                                          R.M. Galicia, Inc. dba
18
                                            Progressive Management Systems

19

20

21

22

23

24

25

26

27

28

                                       Answer to Complaint

                                               11
